Citation Nr: 1540844	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  14-11 079A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a psychiatric disability, currently diagnosed as panic disorder with agoraphobia.


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968, to include service in Vietnam from October 22, 1967 to November 22, 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran claims that he is entitled to service connection for an anxiety problem.  In his November 2013 notice of disagreement the Veteran indicated that his anxiety is due to his Vietnam service.  Specifically, he stated that he had to stand watch on the perimeter by himself for four hours and see the exchange of fire on both sides.  He saw lots of dead bodies and was scared for his life.  

The October 2013 VA examination report notes a diagnosis of panic disorder with agoraphobia.  The examiner noted the Veteran's complaints of feeling anxiety symptoms in enclosed places such as elevators and when driving on bridges.  It mostly happens when he is driving, but does not happen much anymore because he does not drive as much.  The Veteran reported that the anxiety started about five years earlier when his dog died.  He also reportedly stated that during service in Vietnam he saw a lot of dead people but it did not bother him because he was young.  The examination report does not contain a medical opinion.

If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Here, the examination contains no opinion addressing the Veteran's claim, and it does not address his contentions about his Vietnam service.  Therefore, a remand is required for a new examination with a medical opinion with a complete rationale.

The record reflects that the Veteran receives mental health treatment through VA.  The most recent VA treatment records in the claims file are dated in February 2013.  As such, up-to-date VA treatment records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's VA treatment records dating from February 2013 to the present and associate them with the claims file.

2.  Schedule the Veteran for a VA mental disorders VA examination to determine the nature and etiology of any current psychiatric disability, including the panic disorder with agoraphobia diagnosed at the October 2013 VA examination.  The claims file, to include a copy of this Remand, must be made available to the examiner and the examiner should note that review of such was accomplished.  All indicated tests and studies should be conducted.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current acquired psychiatric disability had its onset in active service or is otherwise causally or etiologically related to the Veteran's active service, to include the Veteran's service in Vietnam. 

A complete rationale should be provided for each opinion expressed.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  When the development requested has been completed, readjudicate the issue on appeal.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




